Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	112(b) rejection of claims 23-25 has been overcome by amendment and is withdrawn.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments regarding the amended claims 1, 11, 17 and 23, examiner respectfully disagrees. It may be true that the “GCTR” module taught by Tran does not directly output to the “XOR logic”, however, Tran discloses the following at Col. 7 ln. 9-15: 
“Since the GCTR module 350 is slow in accessing the counters (e.g., due to  size), the CTRL module 310 does not use these counters directly from the GCTR module 350. Rather, the CTRL module 310 fetches a subset of these counters ( e.g., 16 rows) into the RCTR module 330 which provides fast access memory.”
Tran goes on to describe how the counter values are used in generating the nonce to be passed to the AES-CTR module at Col. 7 ln. 31-41:
“Upon detecting a certain pre-defined command (such as Write or Read), the CTRL module 310 asserts A_ WENA 332 and A_ ADD[10:0] 331 to the RCTR module 330 to read the counter corresponding to the command. The counter is read from the RCTR module 330 on A_RDT[31:0] 334. The CTRL module 330 then pads the counter with the command address to create a nonce (e.g., 128-bit nonce). The CTRL module 310 passes the nonce to a cypher module, such as the AES-CTR module 340, via ADD_PAD[127:32] 342, along with the counter (CTR[1:0]) 339 and an identifier of the cache line block (BLK_NUM[1:0]) 341.”
Applicant also points out that “the XOR logic module of Tran encrypts plaintext (“DQ”) and not a ciphertext as recited by claim 1.” However, this point is moot, as under the new U.S.C. 103 rejection, this limitation is remedied by Jayasena. Furthermore, it would be obvious to one of ordinary skill in the art to substitute a plaintext for an encrypted ciphertext, to generate a second ciphertext, as this is a common practice in the art, the practice is known as double encryption. Moreover, the same steps required to encrypt a plaintext to generate a ciphertext are the same as what is required to encrypt a first ciphertext to generate a second ciphertext. It is also noted, the terms “first” and “second” are labels that indicate one ciphertext is distinct from the other, the prior art need not explicitly teach a “first” and “second” ciphertext. Therefore, a new ground of rejection is made of claims 1, 9-11, 15, 17, 21 and 23-24 under U.S.C. 103 in view of Jayasena and Tran.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 9-10, 11, 15-16, 17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jayesena (US 2017/0201503 A1) in view of Tran et al. (US Patent No. 11,288,406 B1), hereinafter Jayasena and Tran.
	
	Regarding claim 1, Jayasena discloses an apparatus comprising: 
a memory bus interface (106) to exchange data with a memory module (104); and 
circuitry to: (102)
perform a key exchange with the memory module at boot to obtain an encryption key; (Fig. 2 #202 and Fig. 1 #140, [0022] “Following a power-on-reset (POR) or other initialization/re-initialization event, and prior to processing of memory access operations, at block 202 the processing system 100 conducts an initialization process, which typically includes a key exchange 140 (FIG. 1)… between the memory interface 112 of the processing module 102 and the memory interface 128 of the memory module 104.”)
access plaintext data generated by a processor; (Fig. 2 #212, Fig. 1 “DATA”, [0028] “…the plaintext store data ( denoted "DATA" in FIG. 1) to be stored at a corresponding addressed location of the memory core 126 ( e.g., a cache line evicted from one of the caches 120, 122) is provided to the cryptologic engine 110…”)
generate first ciphertext by encrypting the plaintext data using a first encryption protocol; (Fig. 2 #212 and Fig. 1 “CT1”, [0028] “…whereupon the cryptologic engine 110 encrypts the plaintext data using a key Kl (key 144, FIG. 1), known only to the processing module 102, to generate a first encrypted data, or ciphertext, ( denoted herein as ciphertext "CT1"). Any of a variety of encryption algorithms may be used to encrypt the plaintext data, such as AES (Advanced Encryption Standard)…”)
generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot (Fig. 2 #214 and Fig. 1 “CT2”, [0028] “at block 214 the cryptologic engine 124 encrypts the first ciphertext CTI and the memory address ADDR using a different key K2 (key 146, FIG. 1) in accordance with a feedback-based cryptologic process ( e.g., CFB or a stream cipher) to generate a second encrypted data (denoted as ciphertext "CT2")”)
and cause the second ciphertext to be transmitted to the memory module via the memory bus interface. (Fig. 2 #216, [0029] “At block 216, the memory interface 112 transmits a store request to the memory module 104 via signaling conducted over the interconnect 106, where the signaling includes the second ciphertext CT2 and the encrypted memory address EN_ADDR.”) 
Jayasena fails to explicitly disclose generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot and a counter value for transactions transmitted via the memory bus interface.
Tran teaches generate a ciphertext by encrypting a plaintext using an encryption protocol based on the encryption key obtained at boot (Tran, Col. 7 ln. 49-52 “When the circuit 300 is powered up, the CTRL module 310 asserts an "On" signal 343 to the TRNG 50 module 320 that causes the TRNG module 320 to randomly generate a key.”)
and a counter value for transactions transmitted via the memory bus interface; (Tran, Col. 7 ln. 9-15; Col. 7 ln. 31-41)
The difference between Tran and Jayasena is Tran does not teach performing a double encryption. However, as explained above in response to applicant’s arguments, one of ordinary skill in the art would recognize the advantages of substituting the plaintext taught by Tran with the first ciphertext of Jayasena to enhance encryption. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Tran to include generating a ciphertext by encrypting a plaintext using an encryption protocol based on the encryption key obtained at boot and a counter value for transactions transmitted via the memory bus interface. Such modification would be motivated to enhance encryption. (Tran, Col. 8 ln. 1-8)

	Claim 5 has been cancelled by applicant.

	Regarding claim 6, Jayasena in view of Tran discloses the apparatus of claim 5, wherein encrypting the first ciphertext comprises: 
generating a cryptographic pad value by encrypting the counter value using the encryption key; (Tran,  Col. 7 ln. 31-40)
performing an exclusive-OR (XOR) operation on the cryptographic value and the first ciphertext; and (Tran, Col. 8 ln. 30-35)
increment the counter value after each transaction transmitted via the memory bus interface. (Tran, Col. 7 ln. 1-7)

	Regarding claim 9, Jayasena in view of Tran discloses the apparatus of claim 1, wherein the circuitry is further to: 
access data received from the memory module via the memory bus interface; (Jayasena, Fig. 2 #232, [0034] “At block 232, the memory interface 128 transmits the second ciphertext CT2 to the processing module 102 using signaling representative of a load result or load reply to the memory interface 112 via the interconnect 106.“)
decrypt the received data using the second encryption protocol, wherein the decryption is based on the encryption key; (Jayasena, Fig. 2 #234, [0036] “at block 234 the cryptologic engine 124 decrypts the second ciphertext en using key KS (key 154, FIG. 5) to generate a copy of the first ciphertext CT1 that was stored in the memory core 126. Key KS may be the same key as key K2…”)
further decrypt the decrypted data using the first encryption protocol to yield plaintext data; and (Jayasena, Fig. 2 #236, [0036] “At block 236, the cryptologic engine 110 decrypts the obtained copy of the first ciphertext CT1 using key Kl to obtain a copy of the plaintext load data represented by the first ciphertext CT1.”)
cause the plaintext data to be transmitted to the processor. (Jayasena, [0036] “This plaintext load data then may be stored at a cache line or other temporary storage location of a corresponding one of the cores 116, 118 for access by the requestor of the load operation.)

	Regarding claim 10, Jayasena in view of Tran discloses the apparatus of claim 9, 
wherein the circuitry is to maintain a counter value for transactions received via the memory bus interface, and (Tran, Col. 7 ln. 30-35)
the decryption of the data received from the memory module via the memory bus interface is further based on the counter value. (Tran, Col. 12 ln. 51-54, “In some embodiments, the method decrypts the associated data using the cipher key combined with a counter for the cache line in memory to which the data is being read.”)

	Claims 11 and 17 are substantially similar to that of claim 1. Therefore, claims 11 and 17 are rejected on similar grounds as claim 1 over Jayasena in view of Tran.

	Claim 12 is cancelled by applicant.

	Claims 15 and 21 are substantially similar to that of claim 9. Therefore, claims 15 and 21 are rejected on similar grounds as claim 9 over Jayasena in view of Tran.
	
	Claim 18 is cancelled by applicant.

	Regarding claim 23, Jayasena discloses a system comprising: (Fig. 1)
a processor; and (102)
a memory module (104) coupled to the processor over a memory bus (106);
wherein the processor comprises circuitry to: (Fig. 1 #112 and Fig. 2)
perform a key exchange with the memory module at boot to obtain an encryption key; (202, [0028] as quoted in claim 1)
access plaintext data generated by a processor; (212, [0028] as quoted in claim 1)
generate first ciphertext by encrypting the plaintext data using a first encryption protocol; (212, [0028] as quoted in claim 1)
generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot; and (214, [0028] as quoted in claim 1) 
cause the second ciphertext to be transmitted to the memory module via the memory bus; and (216, [0029] as quoted in claim 1)
the memory module comprises memory and circuitry to: (Fig. 1 #128 and Fig. 2)
access the second ciphertext received from the processor over the memory bus; (216, [0029] “At block 216, the memory interface 112 transmits a store request to the memory module 104 via signaling conducted over the interconnect 106, where the signaling includes the second ciphertext CT2…”)
decrypt the second ciphertext based on the encryption key obtained at boot (218, [0030] “at block 218 the cryptologic engine 132 decrypts the second ciphertext CT2… using a key K3 (key 148, FIG. l) to generate a copy of the first ciphertext CT1…”) 
and store a result of the decryption of the second ciphertext in the memory. (220, [0030] “at block 220 the memory interface 128 stores the first ciphertext CT1 at a memory location 150 (FIG.1) of the memory core 126…”) 
Jayasena fails to explicitly disclose generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot and and a counter value maintained by the processor for transactions transmitted via the memory bus interface;
and decrypt the second ciphertext based on the encryption key obtained at boot and a counter value maintained by the memory module for transactions transmitted via the memory bus interface.
Tran teaches generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot (Tran, Col. 7 ln. 49-52)
 and a counter value maintained by the processor for transactions transmitted via the memory bus interface; (Tran, Col. 7 ln. 31-41)
decrypt the second ciphertext based on the encryption key obtained at boot and a counter value maintained by the memory module for transactions transmitted via the memory bus interface; (Tran, Col. 12 ln. 51-54)
The difference between Tran and Jayasena is explained above regarding the 103 rejection of claim 1. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Tran to include generating second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot and a counter value maintained by the processor for transactions transmitted via the memory bus interface and decrypt the second ciphertext based on the encryption key obtained at boot and a counter value maintained by the memory module for transactions transmitted via the memory bus interface. Such modifications would be motivated to enhance encryption. (Tran, Col. 8 ln. 1-8)

	Regarding claim 24, Jayasena in view of Tran discloses the system of claim 23, wherein the second encryption protocol is based on a block encryption mechanism.  (Jayasena, Fig. 1 #124 “BLOCK/STREAM” and Fig. 4, [0031] “the cryptologic engines 124, 132 each may employ feedback-based encryption techniques where recurrences of the same plaintext item do not result in the same ciphertext, such as stream ciphers or block-chaining ciphers during the encryption and decryption processes, respectively, as described in detail below with reference to FIG. 4.”)

	Regarding claim 25, Jayasena in view of Tran discloses the system of claim 24, wherein the block encryption mechanism is Advanced Encryption Standard (AES) in counter mode (AES-CTR). (Jayasena, [0028] “Any of a variety of encryption algorithms may be used to encrypt the plaintext data, such as AES (Advanced Encryption Standard), DES (Data Encryption Standard), 3DES ( Triple DES), PGP (Pretty Good Privacy), Blowfish, and the like.”) (Tran, Col. 6 ln. 36 and ln. 41-43)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Tran as applied to claim 1 above, and further in view of Trikalinou et al. (US 2019/0325142 A1), hereinafter Trikalinou.

Regarding claim 2, Jaysena discloses the apparatus of claim 1, but fails to disclose wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol.
However, Trikalinou teaches wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol. (Trikalinou, [0027] “a secret key is established between the processor 202 and NVDIMM 210 on every boot according to a Diffie-Hellman key exchange process. The secret key may then be used to encrypt (e.g., via AES-256) the nonce values. In other implementations, an authenticated Diffie-Hellman key exchange technique may be used, where the processor 202 and NVDIMM 210 each have a public-private asymmetric key pair used for digitally signing each message they send and for verifying each message they receive from one another”).
Trikalinou is directed to improving security of memory modules, such as a dual in-line memory module (DIMM), by way of an authenticated key exchange. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Trikalinou to include wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol. Such modifications would be motivated to protect against an “interposer” memory module. (Trikalinou, [0027])

	Claims 3-4 are substantially similar to that of claim 2. Therefore, claims 3-4 are rejected on similar grounds as claim 2 over Jayasena in view of Tran and Trikalinou.
	
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Tran as applied to claim 1 above, and further in view of Jacquin et al. (US Patent No. 10, 715, 332 B2).

Regarding claim 7, Jayasena in view of Tran discloses the apparatus of claim 1, but fails to disclose wherein the circuitry is further to:
generate a message authentication code (MAC) based on the first ciphertext; and
encrypt the MAC using the second encryption protocol; and
cause the encrypted MAC to be transmitted to the memory module via the memory bus interface.
However, Jacquin teaches wherein the circuitry is further to:
generate a message authentication code (MAC) based on the first ciphertext; and (Jacquin, Fig. 3 #320)
encrypt the MAC using the second encryption protocol; and (Jacquin, Fig. 3 #330)
cause the encrypted MAC to be transmitted to the memory module via the memory bus interface. (Jacquin, Fig. 3 #350).
Jacquin is directed to encrypting and authenticating transactions between devices in a memory fabric, the system includes at least one processor and at least one memory. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Jacquin to include generate a message authentication code (MAC) based on the first ciphertext; and encrypt the MAC using the second encryption protocol; and cause the encrypted MAC to be transmitted to the memory module via the memory bus interface. Such modifications would be motivated in order to provide confidentiality and data integrity. (Jacquin, Col. 2 In. 47-48)

Claims 14 and 20 are substantially similar to that of claim 7. Therefore, claims 14 and 20 are rejected on similar grounds as claim 7 over Jayasena in view of Tran and Jacquin.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Tran and Jacquin as applied to claim 7 above, and further in view of Gerhmann (US-PGPUB 2004/0083368 A1).

Regarding claim 8, Jayasena in view of Tran and Jacquin disclose the apparatus of claim 7, but fail to disclose wherein the MAC is generated based on a Reed-Solomon code.
However, Gerhmann teaches wherein the MAC is generated based on a Reed-Solomon code. (Fig. 4a, [0147]).
Gerhmann is directed to facilitating secure communications between wireless communication units. While Jayasena and the present disclosure do not involve wireless communication, similar secure communications between devices are disclosed, such as an authenticated Diffie-Hellman exchange and MAC generation. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena and Jacquin to incorporate the teachings of Gerhmann to include wherein the MAC is generated based on a Reed-Solomon code. Such modification would be motivated to reduce the probability of a substitution attack as Reed-Solomon codes are long codes with a high minimum distance. (Gerhmann, [0153])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopal et al. (US 2017/0093823 A1) – Regarding address information secured by sharing a key between a host central processing unit subsystem and an external memory.
Chhabra et al. (US 2014/0101461 A1) – Regarding a memory encryption engine that provides replay and confidentiality protections to a memory region.
Hars et al. (US 2013/0117577 A1) – Regarding providing security for plaintext data being transferred between units in a computer system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-2:00 PM; 3:00 PM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496